    Case: 1:16-cr-00259 Document #: 72 Filed: 12/05/19 Page 1 of 6 PageID #:208




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )      No. 16 CR 259
      vs.                                     )
                                              )      Judge Robert W. Gettleman
MYISHA L. LEONARD                             )

             THE UNITED STATES’ MOTION TO EXCLUDE
           EXPERT TRACY L. COENEN OR, ALTERNATIVELY,
         COMPEL PRODUCTION OF RULE 16(b)(1)(C) MATERIALS

      The United States of America, through its attorney, John R. Lausch, Jr.,

United States Attorney for the Northern District of Illinois, respectfully submits this

motion to exclude defense expert Tracy L. Coenen from testifying at trial or,

alternatively, compel the immediate production of her Rule 16(b)(1)(C) materials. For

the reasons set forth below, the government respectfully requests that the Court

grant its motion.

                                    Introduction

      Defense concerns over insufficient time to prepare an expert witness caused

the postponement of trial in this case last fall. The rescheduled trial is in a month,

two weeks have lapsed since the Court’s November 22, 2019 expert disclosure

deadline, yet the defense has not disclosed so much as a curriculum vitae for their

expert, forensic accountant Tracy L. Coenen.           Moreover, defense counsel’s

descriptions of Coenen’s anticipated testimony suggest that expert-related motion

practice (including Daubert) may follow. The Court should exclude Coenen or compel

immediate production of her report in order to avoid a further postponement of trial.
    Case: 1:16-cr-00259 Document #: 72 Filed: 12/05/19 Page 2 of 6 PageID #:208




                                   Background

      This tax preparer fraud case was set for trial to begin on September 23, 2019.

Dkt. 44.   The government disclosed IRS Revenue Agent Matthew J. Kron as a

potential expert witness on September 6, 2019, and described his expected scope of

testimony on that date. The government had previously disclosed Kron as a witness

on May 30, 2019. Kron will testify about what effect certain tax return entries

identified in the indictment had on tax liability and refunds, as well as providing

basic background about the preparation and filing of tax returns. The government

disclosed Kron’s draft exhibits on September 11, 2019 and provided further detail

regarding Kron’s qualifications and testimony as requested by defense counsel.

Later, the government disclosed revised versions of those exhibits.

      The parties convened for a final pretrial conference on September 18, 2019.

Defense stated that the timing of the government’s disclosure of materials relating to

Kron had hampered its ability to prepare for trial and to retain its own expert. In

light of these concerns, the Court continued the trial to January 2020. Dkt. 60.

      Three weeks later, defense sought Criminal Justice Act funds to retain Tracy

L. Coenen, a forensic tax accountant, to present expert opinion testimony on behalf

of the defense. Dkt. 63. The Court promptly granted that motion. Dkt. 65. At the

November 5, 2019 pretrial hearing, the government expressed concern that no

defense expert disclosures had been made (as well as no defense exhibit list

proffered). Defense counsel stated that it expected to receive an expert report by

November 15, 2019. The Court ordered expert disclosures to occur by November 22,



                                         -2-
    Case: 1:16-cr-00259 Document #: 72 Filed: 12/05/19 Page 3 of 6 PageID #:208




2019, and for the parties to finalize witness and exhibit lists by December 4, 2019.

Dkt. 66.

      The defense did not disclose a written summary of Coenen’s expected

testimony by November 22, 2019.        Rather, on that day, defense contacted the

government and explained that it had yet to receive an expert report and expected to

receive it by November 27, 2019. The defense further stated it could not locate expert

Coenen’s CV but directed the government to Coenen’s website, which includes

marketing     materials related to     Coenen’s services and       basic biographical

information. 1    Defense stated that Coenen’s testimony would cover three areas:

(1) whether      defendant   Leonard    was     required   to   corroborate    taxpayer

representations; (2) whether Leonard’s alleged misrepresentations were willful; and

(3) certain tax calculations. At the government’s request, defense counsel agreed to

provide Coenen’s report to the government on November 27, 2019, and to provide an

expert disclosure soon after.

      November 27 came and went without an expert report or disclosure. The

government followed up with defense counsel late in the day on November 27, 2019.

Defense counsel responded on December 2, 2019, and stated that no expert report

had been prepared, Coenen was currently out of the country, there was a time zone

difference, and that the report would be produced “very shortly.” Defense counsel did

not commit to a date certain for production.



1 Defense counsel specifically directed the government to
http://www.sequenceinc.com/about/tracy-coenen-forensic-accountant-and-fraud-
investigator/.
                                          -3-
    Case: 1:16-cr-00259 Document #: 72 Filed: 12/05/19 Page 4 of 6 PageID #:208




                                     Argument

      Where, as here, the defense has requested that the government disclose a

summary of anticipated expert testimony and the government has complied, the

defense has an obligation to reciprocate. Fed. R. Crim. P. 16(b)(1)(C). Specifically,

the defense must provide the government “a written summary of any testimony that

the defendant intends to use under Rule 702, 703, or 705 of the Federal Rules of

Evidence as evidence at trial.” Id. As explained in Rule 16(a)(1)(G), an expert

summary should include “the witness’s opinions, the bases and reason for those

opinions, and the witness’s qualifications.” The point of the rule is to ensure that

both sides know what an expert’s testimony will cover in order to allow for adequate

trial preparation. United States v. Vargas, 915 F.3d 417, 421 (7th Cir. 2019). Here,

the Court recognized this obligation and set a firm date for honoring it: all expert

disclosures were due by November 22, 2019. Dkt. 66.

      Defense has not met its obligation because it has not disclosed a written

summary of Coenen’s expected areas of testimony. While defense did provide the

government with an oral summary of expected testimonial topics during the

November 22, 2019 telephone call, that summary fell well short of the mark. It was

too general to provide adequate notice, did not identify what opinions would be offered

(just topics that would be addressed), and did not identify bases or reasons for any

opinions. Where a defendant fails to meet its expert disclosure obligations, the court

has wide latitude to craft an appropriate sanction, including barring the expert. Fed.

R. Crim. P. 16(d)(2)(C); Vargas, 915 F.3d 420-21 (upholding district court’s exclusion



                                         -4-
    Case: 1:16-cr-00259 Document #: 72 Filed: 12/05/19 Page 5 of 6 PageID #:208




of a defense expert whose identity was disclosed but for whom no expert summary

was provided).

      Further, defendant’s oral summary of her expert’s testimony identified two

topics that will likely be the subject of briefing and a potential Daubert challenge.

First, defense counsel indicated that Coenen might seek to offer an opinion on

whether Leonard’s alleged misrepresentations were willful. The Federal Rules of

Evidence prohibit such testimony. Rule 704(b) states that “an expert witness must

not state an opinion about whether the defendant did or did not have a mental state

or condition that constitutes an element of the crime charged or of a defense. Those

matters are for the trier of fact alone.”

      Second, counsel stated that Coenen may offer testimony as to whether the IRS

required Leonard to corroborate taxpayer clients’ representations when preparing

their tax returns.     It is far from apparent what qualifications and industry

experiences Coenen—a forensic accountant—has to qualify her to opine on

regulations or industry standards governing tax preparers’ practice before the IRS.

Likewise, the government would likely subject to close scrutiny whatever

methodology Coenen may have relied on in reaching her opinion on this topic and

may seek to challenge whether that methodology meets the criteria of reliability set

forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).




                                            -5-
    Case: 1:16-cr-00259 Document #: 72 Filed: 12/05/19 Page 6 of 6 PageID #:208




                                  CONCLUSION

      For the reasons set forth above, the United States respectfully moves the Court

to exclude Tracy L. Coenen’s testimony or, alternatively, compel the immediate

production of her Rule 16(b)(1)(C) materials.

                                                Respectfully submitted,

                                                JOHN R. LAUSCH, JR.
                                                United States Attorney

                                       by:      /s/ Michael J. Kelly
                                                Michael J. Kelly
                                                Carol A. Bell
                                                Assistant United States Attorneys
                                                219 South Dearborn Street, 5th Floor
                                                Chicago, Illinois 60604
                                                (312) 353-8898




                                        -6-
